Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Warunee Srisiri-Sisson on 12/20/21.

The application has been amended as follows: 
Replace all the pending claims with the following claims:


1.-39.	(Canceled)

40.	(Currently Amended) A method of disinfecting a surface, comprising: 
	applying a synergistic disinfectant composition to a surface selected from metal, ceramic, glass, hard plastic, stainless steel, wood or any combinations thereof; or to a surface selected from woven fabric, non-woven fabric, filter media, hospital or surgical linen, hospital or surgical garment, soft-surface medical instrument, soft-surface surgical instrument, soft-surface packaging, paper, fiber, soft plastics, elastomer, food, or any combinations thereof,
	wherein the synergistic disinfectant composition comprises:

at least one C1-8 organic acid in a synergistic amount to the amino acid based surfactant, wherein the synergistic amount of the C1-8 organic acid is from 0.3% to about 25.0% by weight;
oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight; and 
anionic surfactant in an amount of from about 0.1% to about 20.0% by weight, all based on total weight of the disinfectant composition,
wherein the method provides a synergistic antimicrobial effect between the amino acid based surfactant and the C1-8 organic acid.

41.	(Previously Presented) The method of claim 40, wherein the method fulfills at least one of the following:
(a) 	the method provides an antimicrobial activity of log reduction of at least 2 under EPA standard applying the “Quantitative Methods for Evaluating the Activity of Microbicides used on Hard, Non-Porous Surface” issued by OECD; 
(b)	the method provides an antimicrobial activity of log reduction of at least 2 under Biocidal Product Registration (BPR) standard EN13727, EN1276, EN13624, or EN1499.

42.	(Previously Presented) The method of claim 40, wherein the synergistic disinfectant composition has substantially the same antimicrobial activity after at least one month at 40 °C storage.

43.	(Canceled)

44.	(Previously Presented) The method of claim 40, wherein the sodium sarcosinate of C10-24 fatty acid comprises a sodium sarcosinate salt of C8-18 fatty acid.


(a)	the sodium sarcosinate of C10-24 fatty acid comprises sodium lauroyl sarcosinate, 
(b)	the amino acid based surfactant is present in an amount of 0.45% to about 3.0% by weight based on total weight of the disinfectant composition.

46.	(Previously Presented) The method of claim 40, wherein the synergistic disinfectant composition fulfills at least one of the following:
(a)	the disinfectant composition comprises two or more types of the C1-8 organic acids,
(b)	the disinfectant composition comprises from about 0.5% to about 15.0% by weight of the C1-8 organic acid based on total weight of the composition.

47.	(Currently Amended) The method of claim 40, wherein the C1-8 organic acid comprises formic acid, acetic acid, propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, caproic acid, heptanoic acid, benzoic acid, salicylic acid, caprylic acid, lactic acid, glycolic acid, citric acid, or any combination thereof.


48.	(Canceled) 

49.	(Previously Presented) The method of claim 40, wherein the anionic surfactant comprises an alkyl sulfate, an alkyl ether sulfate, an alkyl aryl sulfonate, an alpha-olefin sulfonate, an alkali metal or ammonium salt of alkyl sulfate, an alkali metal or ammonium salt of alkyl ether sulfate, an alkyl phosphate, a silicone phosphate, an alkyl glyceryl sulfonate, an alkyl sulfosuccinate, an alkyl taurate, an acyl taurate, a sulfoacetate, an alkyl phosphate ester, a mono alkyl succinate, a monoalkyl maleate, a sulfoacetate, an acyl isethionate, an alkyl carboxylate, a phosphate ester, a sulfosuccinates, or any combination thereof.



51.	(Previously Presented) The method of claim 40, wherein the synergistic disinfectant composition further comprises a stabilizing agent chosen from C1-6 alcohol, glycerol, polyol, glycol ether, or any combination thereof.

52.	(Previously Presented) The method of claim 51, wherein the synergistic disinfectant composition comprises from about 1.0% to about 6.0% by weight of the stabilizing agent based on total weight of the composition.

53	(Previously Presented) The method of claim 40, wherein the oxidizing agent fulfills at least one of the following:
(a)	the oxidizing agent comprises hydrogen peroxide,
(b)	the oxidizing agent is present in an amount of from about 0.5% to about 1.5% by weight based on total weight of the disinfectant composition.

54.	(Previously Presented) The method of claim 40, wherein the disinfectant composition fulfills at least one of the following:
(a)	the disinfectant composition has a pH of 5 or less,
(b)	the disinfectant composition further comprises a pH adjusting agent, a buffering agent, a nonionic surfactant, a hydrotrope, a corrosion inhibitor, a sequestering agent, an antimicrobial compound, a dye, a rheology modifier, a preservative, or any combination thereof.

55.	(Currently Amended) The method of claim 40, wherein the synergistic disinfectant composition comprises, all based on total weight of the disinfectant composition:
the amino acid based surfactant chosen from sodium sarcosinate of C10-24 fatty acid, sodium glutamate of C10-24 fatty acid, or a combination thereof, in an amount of from 0.45% to about 20.0% by weight;

the oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight;
the anionic surfactant in an amount of from about 0.1% to about 20.0% by weight; 
optionally, stabilizing agent chosen from C1-6 alcohol, glycerol, polyol, glycol ether or any combination thereof, in an amount of from about 0.05% to about 30.0% by weight; and 
optionally, at least one of a pH adjusting agent, a buffering agent, a nonionic surfactant, a hydrotrope, a corrosion inhibitor, a sequestering agent, an antimicrobial compound, a dye, a rheology modifier, a preservative, or any combination thereof.

56.	(Previously Presented) The method of claim 40, wherein the method provides a synergistic antimicrobial activity against bacteria, yeast, fungi, spore, virus, or any combination thereof.

57.	(Previously Presented) The method of claim 40, wherein the method provides a synergistic antimicrobial activity against Staphylococcus aureus, Mycobacterium smegmatis, Candida albicans, Mycobacterium bovis, Trychophyton interdigitale, M. tuberculosis, or any combination thereof.

58.	(Previously Presented) The method of claim 40, wherein the method further comprises diluting the synergistic disinfectant composition before applying to the surface.

59.	(Previously Presented) The method of claim 40, wherein the method further comprises embedding the synergistic disinfectant composition in a textile medium to provide a disinfectant wipe, before applying the synergistic disinfectant composition to the surface.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have provided evidence of synergistic antimicrobial activity with a composition comprising an amino acid based surfactant chosen from sodium sarcosinate of C10-24 fatty acid, sodium glutamate of C10-24 fatty acid, or a combination thereof, in an amount of from 0.45% to about 20.0% by weight, and at least one C1-8 organic acid in a synergistic amount from 0.3% to about 25.0% by weight, oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight; anionic surfactant in an amount of from about 0.1% to about 20.0% by weight, all based on total weight of the disinfectant composition. While Ahmadpour reference (US 2019/0297881) teaches sodium sarcosinate, the prior art of record does not suggest the combination of the claimed ranges of amounts the claimed amino acid based surfactant and C1-8 organic acid. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611